— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Clabby, J.), rendered April 14, 1986, convicting him of attempted criminal possession of a controlled substance in the fourth degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial (Demakos, J.), after a hearing, of that branch of the defendant’s omnibus motion which was to suppress evidence.
Ordered that the judgment is affirmed.
The defendant and three codefendants were stopped by the police after an officer observed one of the codefendants holding up two plastic Ziploc bags containing a white substance which later proved to be cocaine. Upon review of the arresting officer’s testimony at the Mapp hearing we find that it was consistent and not incredible as a matter of law. Issues of credibility are primarily for the hearing court and its findings are to be accorded great weight unless they are clearly erroneous (People v Dove, 130 AD2d 587, lv denied 70 NY2d 703). As we perceive no basis to overturn the hearing court’s determination, we conclude that suppression of the contraband which was in plain view on the front passenger seat was properly denied (People v Landy, 59 NY2d 369; People v Green, 133 AD2d 170, lv denied 70 NY2d 875; People v Rodriguez, 130 AD2d 596, lv denied 70 NY2d 716). Bracken, J. P., Weinstein, Rubin and Kooper, JJ., concur.